DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on August 23, 2021 has been fully considered. The amendment to instant claims 1 and 10, and addition of new claims 11-14 are acknowledged. Specifically, claim 1 has been amended to include the “consisting of” transition phrase with respect to the composition, to the ethylene/alpha olefin multi-block copolymer and to the low density polyethylene. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

4. As currently amended, instant claim 1 recites the composition consisting of a peroxide-modified ethylene-based polymer selected from the group consisting of a peroxide-modified ethylene/α-olefin multi-block copolymer with a base ethylene/ α -olefin multi-block copolymer consisting of ethylene, C4-C8 α - olefin comonomer, and optional additive, a peroxide-modified low density polyethylene with a base low density polyethylene consisting of ethylene, optional C4-C8 a-olefin comonomer, and an optional additive. However, instant claims 5 and 6 recite the step for forming the composition comprising blending the peroxide-modified ethylene/α-olefin multi-block copolymer or a peroxide-modified low density polyethylene with an ethylene/ α-olefin multi-block copolymer. Since by using the transition phrase “consisting of” the composition is closed to the components other than the peroxide-modified ethylene/α-olefin multi-block copolymer and/or a peroxide-modified low density polyethylene, it is not clear how the composition may further comprise non-modified ethylene/ α-olefin multi-block copolymer. Though instant claim 1 recites the composition comprising “optional additive”, it is not clear if the non-modified ethylene/ α-olefin multi-block copolymer is considered as said additive or not. Given the non-modified ethylene/ α-olefin multi-block copolymer is considered as the “additive”, such “additive” is cited in claim 1 as optional and there is no positive recitation that such additive is actually present and that such additive is the non-modified ethylene/ α-olefin multi-block copolymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (JP 2013/064137, based on machine English translation) in view of Harris et al (US 2006/0199914).

6. Prieto et al discloses a process comprising ([0153]):
1) preparing a composition comprising an ethylene/α-olefin copolymer, wherein the  α-olefin  is  1-butene, 1-hexene or 1-octene ([0014]), having Tm of 110-130ºC ([0017],  [0014], as to instant claims 11, 13) and density of 0.875-0.945 g/cc ([0032]), 
2)  heating the composition to a temperature of its melting point;
3) adding a foaming agent, such as carbon dioxide, nitrogen ([0112], [0113], as to instant claim 3);
4) preparing a foam in a form of spheres or beads ([0104]),
wherein the foam is having density of 0.15-0.5 g/cc ([0008], as to instant claims 8-10), and wherein the ethylene/α-olefin copolymer is an ethylene/α-olefin copolymer multi-block copolymer alone (as to instant claims 4, 11, 13), or in admixture with a second 

7. Since i) the polymer composition is heated to its melting point before addition of the foaming agent, ii) Tm of the ethylene-alpha olefin copolymer is 100-130ºC, specifically exemplified Tm of 115.7ºC and 109.7ºC  ([0212], [0213]) and iii) foaming agent is added to the molten composition, therefore, the foaming agent in the process of Prieto et al appears to be added at a temperature in the range of 100-130ºC as well (as to instant claim 2). Further, based on the teachings of Prieto et al and depending on the specific melting points of the polymers constituting the composition and the melting point of the overall composition used for making the foam beads, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature of addition of the foaming agent, so to ensure the thorough distribution of said foaming agent in the molten polymer composition as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8.  In some applications the foam can be cross-linked ([0105]); the composition used for making the foam comprises 0-10%wt of a cross-linking agent ([0116], [0117]). The foams are also specified as being formed into non-crosslinked foam beads ([0156]).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. Though Prieto et al does not explicitly teach the ethylene-alpha olefin multi-block copolymer used for the forming of the foam beads being peroxide-modified ethylene-alpha olefin multi-block copolymer,
Harris et al discloses ethylene-alpha olefin multi-block copolymers having melting point of 110-130ºC and density 0.875-0.945 g/cc ([0055], as to instant claims 11, 13) that are rheology- modified; specifically exemplified ethylene/alpha-olefin multi-block copolymer is modified by treatment with peroxide ([0357], Table, blend 6-10), is having improved melt strength and used for making foams ([0282]-[0285]), wherein the rheology-modified multi-block copolymers provide low density foams with higher tensile strength and compression set ([0285], [0288], [0357], [0358], claim 27). The modified ethylene-alpha 
Figure 16 shows that melt strength of the multi-block copolymers increases with increase of the amount of peroxide applied ([0378]); the melt strength of the peroxide-treated polymer is as high as 12-15 times that of the untreated polymer. The presented values of melt strength are in the range of 7-40 cN (Fig. 16, Table on pp.48-49; as to instant claims 7, 9-10).

10.  Since both Prieto et al and Harris et al  are related to foams based on ethylene-alpha olefin multi-block copolymers having density of 0.875-0.945 g/cc and melting point of 110-130ºC, and thereby belong to the same field of endeavor, wherein Harris et al explicitly teaches that the use of peroxide-modified rheology-modified ethylene-alpha olefin multi-block copolymers having increased melt strength provides low density foams with higher tensile strength and compression set,  therefore, based on the combined teachings of Prieto et al and Harris et al , it would have been obvious to a one of ordinary skill in the art either: 
a) to use,  or obvious to try to use,  the peroxide-treated rheology-modified ethylene/alpha-olefin multi-block copolymer as taught by Harris et al  as the only ethylene/alpha olefin multi-block copolymer in the composition for making the foam of Prieto et al (as to instant claims 1, 10, 11, 13); 
b) to at least partially substitute, or obvious to try to substitute, the non-modified ethylene/alpha-olefin multi-block copolymer in the composition of Prieto et al with the  rheology-modified ethylene/alpha-olefin multi-block copolymer of Harris et al (as to instant claim 5),
or 
c) to subject, or obvious to try to subject, the ethylene-alpha olefin multiblock copolymer of Prieto et al to rheology modification with peroxide as taught by Harris et al,
so to provide the foam of Prieto et al having low density with high melt strength, higher tensile strength and compression set as well, given such is desired, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

11. Since the composition used for making the foam beads of Prieto et al in view of Harris et al consists of an ethylene-alpha olefin multi-block copolymer that is rheology-modified by peroxide treatment, further possibly in combination with non-modified ethylene-alpha olefin multi-block copolymer, that is not cross-linked and is having a melt strength of 7-40 cN (fig. 16 of Harris et al), therefore, the composition of Prieto et al in view of Harris et al would be reasonably expected to have a melt strength in the range of 9-30 cN and gel content of 0% as well (as to instant claims 7, 9-10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount of the rheology-modified ethylene-alpha olefin multi-block copolymer and the level of peroxide modification of the ethylene-alpha olefin multi-block copolymer in the overall polymer composition used for making the foam beads, so to produce the composition having a desired melt strength, depending on the specific end-use of the foam beads as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

13. All ranges in the composition and process of Prieto et al in view of Harris et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
14.  Claims 1-3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (JP 2013/064137, based on machine English translation) in view of 
Demirors et al (US 2016/0237222).

15. Prieto et al discloses a process comprising ([0153]):
a) preparing a composition comprising an ethylene-based polymer such as ethylene/α-olefin copolymer, wherein the  α-olefin  is  1-butene, 1-hexene or 1-octene ([0014], [0031]), having Tm of 110-130ºC ([0017],  [0014], as to instant claims 12, 14) and density of 0.875-0.945 g/cc ([0032]), 
b)  heating the composition to a temperature of its melting point;
c) adding a foaming agent, such as carbon dioxide, nitrogen ([0112], [0113], as to instant claim 3);
d) preparing a foam in a form of spheres or beads ([0104]),
wherein the foam is having density of 0.15-0.5 g/cc ([0008], as to instant claims 8-10).

16. The composition may comprise an ethylene/α-olefin copolymer multi-block copolymer ([0022], [0023], [0031], [0103], [0108], [0110], [0111], [0165]).
17. Since the ethylene-based copolymer is having density of as low as 0.875 g/cc, therefore, the ethylene-based copolymer appears to be a low density polyethylene as well.

18. Since i) the polymer composition is heated to its melting point before addition of the foaming agent, ii) Tm of the ethylene-alpha olefin copolymer is 100-130ºC, specifically Prieto et al appears to be added at a temperature in the range of 100-130ºC as well (as to instant claim 2). Further, based on the teachings of Prieto et al and depending on the specific melting points of the polymers constituting the composition and the melting point of the overall composition used for making the foam beads, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature of addition of the foaming agent, so to ensure the thorough distribution of said foaming agent in the molten polymer composition as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

19.  In some applications the foam can be cross-linked ([0105]); the composition used for making the foam comprises 0-10%wt of a cross-linking agent ([0116], [0117]). The foams are also specified as being formed into non-crosslinked foam beads ([0156]).
Thus, the composition and the foam beads appear to be cross-linked or non-cross-linked. Given no cross-linking agent is added to the composition, therefore, the composition will intrinsically and necessarily be non-cross-linked, such as will intrinsically and necessarily have, or would be reasonably expected to have gel content of 0% (as to instant claims 8, 9, 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. Though Prieto et al does not explicitly teach the ethylene-based copolymer having density of as low as 0.875 g/cc, used for the forming of the foam beads being a peroxide-modified low density polyethylene,
Demirors et al discloses ethylene-based resins having density of 0.870-0.945 g/cc and melt index of 0.1-25 g/10 min ([0010]), such as commercial products from Exxon Mobil ([0013]), modified with peroxide to increase melt strength of the resin (Abstract).
Thus, Demirors et al teaches that low density ethylene-based polymers modified with peroxide comprise increased melt strength. The peroxide is added to the polymer in amount of 10-1000 ppm (0.001- 0.1%wt) (Abstract).

21.  Since Prieto et al discloses foams based on ethylene-based polymers having density of as low as 0.875 g/cc, i.e. low density polyethylene, but does not explicitly teach said ethylene-based polymers being modified with peroxides, and Demirors et al teaches that low density ethylene-based polymers modified with as high as 0.1%wt or 1%wt of peroxide comprise increased melt strength, wherein the used ethylene-based polymers include commercial products from ExxonMobil, 
Prieto et al and Demirors et al and either:
a) to use,  or obvious to try to use,  the peroxide-treated low density polyethylene as taught by Demirors et al as the only ethylene-based polymer in the composition for making the foam of Prieto et al (as to instant claims 1, 10, 12, 14); 
b) to include at least partially, or obvious to include, at least partially the peroxide-treated low density polyethylene of Demirors et al  into the composition of  Prieto et al in addition to the ethylene/alpha-olefin multi-block copolymer used by Prieto et al (as to instant claim 6),
or 
c) to subject, or obvious to try to subject, the ethylene-based polymer having density of as low as 0.875 g/cc of Prieto et al to modification/treatment with peroxide as taught by Demirors et al,
so to produce the foam of Prieto et al having low density with high melt strength, as well, given such is desired, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

22. Since the composition used for making the foam beads of Prieto et al in view of Demirors et al  consists of ethylene-based polymer having density of as low as 0.875 g/cc, i.e. low density polyethylene, modified by peroxide treatment with peroxide used in amount of 0.001-0.1%wt, further possibly in combination with ethylene-alpha olefin  Prieto et al in view of Demirors et al  would be reasonably expected to have an increased melt strength in the range of 9-30 cN and gel content of 0% as claimed in instant invention as well (as to instant claims 7, 9-10), especially since a) the melt strength of the peroxide-treated ethylene-based polymer depends on the amount of used peroxide, b) the peroxide in the process of Demirors et al   is used in amount of 0.001-0.1%wt and c) instant specification recites that the use of 0.01-0.04%wt of peroxide ([0075] of instant specification) provides ethylene-based polymers with melt strength of 9-30 cN ([0093] of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount of the peroxide-modified low density polyethylene in the composition and the level of peroxide modification of the low density polyethylene in the overall polymer composition used for making the foam beads, so to produce the composition having a desired melt strength, depending on the specific end-use of the foam beads as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

24.  Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (JP 2013/064137, based on machine English translation) in view of 
Demirors et al (US 2016/0237222) and ExxonMobil LDPE LD100 flyer, 2013.

25. The discussion with respect to Prieto et al (JP 2013/064137, based on machine English translation) in view of Demirors et al (US 2016/0237222) set forth in paragraphs 14-23 above, is incorporated here by reference.

26. Though Prieto et al  in view of Demirors et al do not explicitly cite the melting point of the low density polyethylenes commercially available from ExxonMobil used as the base ethylene polymer for peroxide treatment, 
the LDPE LD 100 series commercially available from ExxonMobil is having density of 0.923 g/cc, melt index of 2 g/10 min and melting temperature of 110ºC, and is specified as being used for foams (see LDPE LD100 flyer, as to instant claims 12 and 14).

27. Since the commercial low density polyethylene LDPE LD100 series is having density and melt index as required by Demirors et al, is commercially available from ExxonMobil as cited by Demirors et al, and is having melting point as required by Prieto et al,   therefore, based on the combined teachings of LDPE LD 100 series flyer and Prieto et al  in view of Demirors et al, it would have been obvious to a one of   Prieto et al  in view of Demirors et al since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
Response to Arguments
28.  Applicant's arguments filed on August 23, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

29. In addition, it is noted that:
1) Harris et al is a secondary reference which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

Harris et al recites that rheology modification can be done by introducing functional groups, Harris et al teaches that such functionalization/rheology modification of the ethylene-alpha olefin multi-block copolymers is conducted by treatment with peroxide as well ([0037], [0357], Table on pp.45-46, blends 6-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764